                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:14CR8
      vs.
                                                            DETENTION ORDER
IVELL M. HAGENS,

                      Defendant.


       The defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that
defendant will appear at court proceedings and will not pose a danger to the safety of
any person or the community if released.         The Court’s findings are based on the
evidence presented in court and contained in the court's records. Specifically, upon
hearing the evidence, the court finds there is reason to believe that Hagens committed
domestic assault in January of 2019; his lengthy criminal history reflects a pattern of
assaultive behavior, particularly against females; he has a violated the terms of his
supervised release in the past and is now on his third term of supervised release; and
he has a significant history of failure to appear at court proceedings.

       Accordingly,

       IT IS ORDERED:

       1)     The above-named defendant shall be detained until further order.

       2)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order
              of a court of the United States, or on request of an attorney for the
              government, the person in charge of the facility shall deliver the defendant
              to a United States Marshal for appearance in connection with a court
              proceeding.

       July 18, 2019.                            BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
